Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel S. Simon on 01/20/2022.

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for determining auction prices of vehicles, the method comprising:
obtaining wholesale auction price data indicative of wholesale auction prices and vehicle attribute values of a plurality of vehicles;
grouping the plurality of vehicles into a plurality of vehicle groups, each of the plurality of vehicle groups respective plurality of characteristics, and each of the plurality of vehicle groups being a set of vehicles having the respective plurality of characteristics 
determining a plurality of regression models respectively based on the plurality of vehicle groups, each of the plurality of regression models being configured to output an estimated wholesale auction price as a function of a plurality of input variables, the plurality of input variables including one or more vehicle attributes and one or more economic indicators;
training each of the plurality of regression models using a machine learning algorithm, and using the respective vehicle group of the plurality of vehicle groups as a training set;
storing the plurality of regression models on a memory of a computer system;
receiving, from a user device over a communication network, a request to compute a post-repossession auction price of a target vehicle, the request identifying the target vehicle;
obtaining information describing [[a]] the target vehicle, the information being indicative of target-vehicle values for the one or more vehicle attributes; 
identifying a regression model from amongst the plurality of regression models that is associated with a characteristic possessed by the target vehicle;
accessing the identified regression model in the memory of the computer system and, based on the target-vehicle values and values for the one or more economic indicators, determining an estimated wholesale auction price of the target vehicle using [[an]] the identified regression model 
determining a discount factor representing an expected discount of a post-repossession auction price of the target vehicle from the estimated wholesale auction price; [[and]]  
determining an estimated post-repossession auction price of the target vehicle based on the estimated wholesale auction price and the determined discount factor; and
transmitting a response to the user device indicative of the estimated post-repossession auction price.     

11.	(Currently Amended) A computer system for determining auction prices of vehicles, the computer system comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions to perform operations including:
obtaining wholesale auction price data indicative of wholesale auction prices and vehicle attribute values of a plurality of vehicles;
	grouping the plurality of vehicles into a plurality of vehicle groups, each of the plurality of vehicle groups associated with a respective plurality of characteristics, and each of the plurality of vehicle groups being a set of vehicles having the respective plurality of characteristics; 
determining a plurality of regression models respectively based on the plurality of vehicle groups, each of the plurality of regression models being configured to output an estimated wholesale auction price as a function of a plurality of input variables, the plurality of input variables including one or more vehicle attributes and one or more economic indicators;
	training each of the plurality of regression models using a machine learning algorithm, and using the respective vehicle group of the plurality of vehicle groups as a training set;
storing [[a]] the plurality of regression models in the memory 
receiving, from a user device over a communication network, a request to compute a post-repossession auction price of a target vehicle, the request identifying the target vehicle;
obtaining information describing [[a]] the target vehicle, the information being indicative of target-vehicle values for the one or more vehicle attributes; 
	identifying a regression model from amongst the plurality of regression models that is associated with a characteristic possessed by the target vehicle;
	accessing the identified regression model in the memory of the computer system and, based on the target-vehicle values and values for the one or more economic indicators, determining an estimated wholesale auction price of the target vehicle using [[an]] the identified regression model 
determining a discount factor representing an expected discount of a post-repossession auction price of the target vehicle from the estimated wholesale auction price; [[and]]  
determining an estimated post-repossession auction price of the target vehicle based on the estimated wholesale auction price and the determined discount factor; and
transmitting a response to the user device indicative of the estimated post-repossession auction price.     


non-transitory computer readable memory, comprisingthat are executable by at least one processor of a computer system to perform operations including:
obtaining wholesale auction price data indicative of wholesale auction prices and vehicle attribute values of a plurality of vehicles;
grouping the plurality of vehicles into a plurality of vehicle groups, each of the plurality of vehicle groups respective plurality of characteristics, and each of the plurality of vehicle groups being a set of vehicles having the respective plurality of characteristics 
determining a plurality of regression models respectively based on the plurality of vehicle groups, each of the plurality of regression models being configured to output an estimated wholesale auction price as a function of a plurality of input variables, the plurality of input variables including one or more vehicle attributes and one or more economic indicators;
training each of the plurality of regression models using a machine learning algorithm, and using the respective vehicle group of the plurality of vehicle groups as a training set;
storing the plurality of regression models on the memory;
receiving, from a user device over a communication network, a request to compute [[the]] a post-repossession auction price of a target vehicle, the request identifying the target vehicle;
obtaining information describing the target vehicle, the information being indicative of target-vehicle values for the one or more vehicle attributes; 
identifying a regression model from amongst the plurality of regression models that is associated with a characteristic possessed by the target vehicle;
accessing the identified regression model in the memory of the computer system and, based on the target-vehicle values and values for the one or more economic indicators, determining an estimated wholesale auction price of the target vehicle using [[an]] the identified regression model 
determining a discount factor representing an expected discount of [[a]] the post-repossession auction price of the target vehicle from the estimated wholesale auction price; 

transmitting a response to the user device indicative of the estimated post-repossession auction price.     

Response to Arguments 
2.	Applicant arguments, see Remarks, filed 01/10/2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1-3, and 5-20 has been withdrawn.

	Claims 1-3, and 5-20 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621